 1                                  NOT FOR PUBLICATION
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Alan M Bartlett,                                   No. CV-19-02467-PHX-SRB (ESW)
10                  Petitioner,                         ORDER
11   v.
12   Paul Penzone, et al.,
13                  Respondents.
14
15          Petitioner, Alan Bartlett, filed his Petitioner for Writ of Habeas Corpus on April 15,
16   2019 alleging that his pending state court prosecution violates the Double Jeopardy Clause

17   of the United States Constitution. After Respondents answered and Petitioner filed a Reply,
18   the Magistrate Judge issued her Report and Recommendation concluding that there was no

19   Double Jeopardy Clause violation arising from his prosecution in Arizona because his prior

20   prosecution and conviction in the United States District Court for the District of Alaska
21   was a prosecution by a different sovereign and a second prosecution, even for the same
22   offenses by the State of Arizona would not violate Double Jeopardy. The Magistrate Judge

23   also found that Petitioner’s Arizona prosecution was not for the same crimes prosecuted in

24   Alaska federal court. While the nature of the crimes were similar, the Arizona charges are

25   alleged to have occurred at different times and involved different victims than the Alaska

26   federal convictions. The Magistrate Judge recommended that the Petition for Writ of
27   Habeas be denied and that a Certificate of Appealability also be denied.
28          Petitioner filed a document entitled “Petitioner’s Objection to Report and
 1   Recommendation” to which Respondents responded. Petitioner’s Objection is not to the
 2   proposed findings and recommendation of the Magistrate Judge. The Report and
 3   Recommendation is not even mentioned in the so-called Objection. Rather, Petitioner
 4   makes fanciful claims about the validity of these proceedings and the authority of the Court.
 5   As Respondents note, the Court has no obligation to make de novo review of the matter in
 6   the absence of objections to the findings or recommendation of the Magistrate Judge.
 7          In any event the Court is agreement with the Report and Recommendation of the
 8   Magistrate Judge that the Double Jeopardy Clause does not bar Arizona’s prosecution of
 9   Petitioner.
10          IT IS ORDERED adopting the Report and Recommendation of the Magistrate
11   Judge as the order of this Court.
12          IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus and
13   dismissing it with prejudice.
14          IT IS FURTHER ORDERED denying any Certificate of Appealability and leave
15   to proceed in forma pauperis on appeal because Petitioner has not made a substantial
16   showing of the denial of a constitutional right.
17          IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
18
19          Dated this 27th day of November, 2019.
20
21
22
23
24
25
26
27
28


                                                 -2-
